*1145Appeal by the defendant from a judgment of the Supreme Court, Kings County (Guzman, J.), rendered June 17, 2008, convicting him of arson in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in allowing the People to elicit testimony from police officers that a warrant existed for the defendant’s arrest and that the officers were present at the defendant’s apartment on the date of the incident to execute that warrant. This limited testimony, which did not include any underlying information regarding the issuance of the warrant itself, and was coupled with proper limiting instructions, was relevant to establish the defendant’s motive for committing the crimes of which he was convicted. The testimony also was necessary to provide background information establishing the basis for the officers’ actions, and was more probative than prejudicial (see People v Jenkins, 49 AD3d 780 [2008]; People v McMurray, 271 AD2d 460 [2000]; People v Robinson, 200 AD2d 693, 694 [1994]).
The defendant’s remaining contention is without merit. Covello, J.P, Eng, Chambers and Hall, JJ., concur.